Attorney Grievance Comm’n v. Gregory Allen Slate, Misc. Docket AG No. 5, September
Term, 2017

ATTORNEY DISCIPLINE – SANCTIONS – DISBARMENT – Court of Appeals
disbarred lawyer who knowingly failed to disclose during bar application process that, in
civil case to which lawyer was party, trial court found that lawyer had engaged in
dishonesty and misconduct, and lawyer falsely stated to Bar Counsel that he had disclosed
all required information during bar application process. Such conduct violated Maryland
Lawyers’ Rules of Professional Conduct (“MLRPC”) 8.1(a), 8.1(b) (Bar Admission and
Disciplinary Matters), 8.4(c) (Dishonesty, Fraud, Deceit, or Misrepresentation), 8.4(d)
(Conduct That Is Prejudicial to Administration of Justice), and 8.4(a) (Violating MLRPC).
Circuit Court for Baltimore City
Case No. 24-C-17-001903

Argued: February 1, 2018
                                         IN THE COURT OF APPEALS

                                              OF MARYLAND

                                            Misc. Docket AG No. 5

                                             September Term, 2017
                                   ______________________________________

                                   ATTORNEY GRIEVANCE COMMISSION
                                           OF MARYLAND

                                                      v.

                                          GREGORY ALLEN SLATE
                                   ______________________________________

                                             Barbera, C.J.
                                             Greene
                                             Adkins
                                             McDonald
                                             Watts
                                             Hotten
                                             Getty,

                                                   JJ.
                                   ______________________________________

                                              Opinion by Watts, J.
                                   ______________________________________

                                             Filed: March 2, 2018
       This attorney discipline proceeding involves a lawyer who knowingly failed to

disclose during the bar application process that, in a civil case to which the lawyer was a

party, a trial court found that the lawyer had engaged in dishonesty and misconduct, and

the lawyer falsely stated to Bar Counsel that he had disclosed all required information

during the bar application process.

       Before becoming a member of the Bar of Maryland, Gregory Allen Slate,

Respondent, initiated a civil case concerning alleged copyright infringement, claiming that

hidden camera footage that he had recorded was used without his authorization. The trial

court dismissed the case on the ground that Slate had engaged in bad-faith litigation

conduct. The trial court found that Slate: fabricated a letter and submitted it to the trial

court in bad faith; gave deposition testimony that was either perjurious or, at least,

intentionally misleading; and repeatedly attempted to abuse the discovery process through

such actions as attempting to fraudulently collect evidence, providing discovery materials

in a soiled envelope that strongly smelled of excrement, improperly videotaping his own

deposition testimony, and providing voluminous irrelevant and misleading materials. Slate

filed a motion for reconsideration. The trial court denied the motion, and found that Slate’s

filings in connection with the motion showed a continuing pattern of omissions and

obfuscations.

       Slate did not attach copies of the trial court’s opinions to his bar application or

provide any information about the findings therein. In response to Question 11 on the bar

application, which called for information about cases to which an applicant had been a

party, Slate disclosed basic facts about the case, such as the circumstance that an appeal
was pending at the time. Slate, however, did not disclose the trial court’s opinions or the

findings therein.    Significantly, Slate responded “No” to Question 18—a “catchall

question” that calls for any negative information that was not requested by, or given in the

responses to, any of the other questions.1

       After submitting his bar application, Slate falsely affirmed under oath that all of the

facts in his bar application remained correct. Slate did not supplement his bar application

with the trial court’s opinions or the findings therein. Nor did Slate disclose the trial court’s

opinions or the findings therein during the character interview. Nor did Slate disclose the

information during a meeting with the co-chairs of the Character Committee for the Fourth

Appellate Judicial Circuit (“the Character Committee”).2 Consistent with the Character

Committee’s co-chairs’ recommendation, the State Board of Law Examiners (“the SBLE”)

cleared Slate for admission without a hearing. This Court, unaware of the trial court’s

findings of dishonesty and misconduct, admitted Slate to the Bar of Maryland.

       Within a year, a Maryland lawyer became aware of the trial court’s opinions, and

filed a complaint against Slate with Bar Counsel. Subsequently, Bar Counsel requested

from Slate a response to the complaint. In a written response, Slate stated that he had

disclosed all required information during the bar application process.


       1
         See, e.g., Memorandum from Bedford T. Bentley, Jr., Secretary, State Board of
Law Examiners, to First-Year Law Students at University of Baltimore School of Law
(May 18, 2009), available at http://law.ubalt.edu/downloads/law_downloads/
Admiss_MSBE_Bar_Letter.pdf [https://perma.cc/62NS-LNVK] (“There is a catchall
question on the [bar] application requiring disclosure of any matter [that] reflects adversely
on character and [is] not called for specifically by other questions on the [bar]
application.”).
       2
         The Fourth Appellate Judicial Circuit is comprised of Prince George’s County.

                                              -2-
         On March 30, 2017, on behalf of the Attorney Grievance Commission, Petitioner,

Bar Counsel filed in this Court a “Petition for Disciplinary or Remedial Action” against

Slate, charging him with violating Maryland Lawyers’ Rules of Professional Conduct

(“MLRPC”) 8.1 (Bar Admission and Disciplinary Matters), 8.4(c) (Dishonesty, Fraud,

Deceit, or Misrepresentation), 8.4(d) (Conduct That Is Prejudicial to the Administration of

Justice), and 8.4(a) (Violating the MLRPC).3

         On April 4, 2017, this Court designated the Honorable Jeannie Jinkyung Hong (“the

hearing judge”) of the Circuit Court for Baltimore City to hear this attorney discipline

proceeding. On October 11 through 13, 2017, the hearing judge conducted a hearing. On

November 16, 2017, the hearing judge filed in this Court an opinion including findings of

fact and conclusions of law, concluding that Slate had violated MLRPC 8.1(a), 8.1(b),

8.4(c), 8.4(d), and 8.4(a).

         On February 1, 2018, we heard oral argument. For the below reasons, we disbar

Slate.

                                      BACKGROUND

         The hearing judge found the following facts, which we summarize.

                                       The ABC Case

         Before attending law school, Slate worked as a freelance investigative journalist. In

Fall 2007, Slate recorded footage as part of a hidden-camera investigation in Chicago. On



         3
       Effective July 1, 2016, the MLRPC were renamed the Maryland Attorneys’ Rules
of Professional Conduct, or MARPC, and renumbered. We will refer to the MLRPC
because most of the misconduct at issue occurred before this change.

                                             -3-
September 16, 2009, in the United States District Court for the District of Columbia, Slate

sued ABC News, Inc., ABC News Interactive, Inc., and Disney/ABC International

Television, Inc. (together, “ABC”), initiating Slate v. Am. Broad. Cos., Inc. (“the ABC

Case”). In the complaint, Slate alleged that ABC had committed copyright infringement

by using his hidden camera footage without his authorization.

       ABC filed a motion for summary judgment and a motion to dismiss for bad-faith

conduct of litigation. In an Order and a separate Memorandum Opinion dated April 23,

2013, the United States District Court for the District of Columbia granted the motion for

summary judgment, and, in an alternative ruling, granted the motion to dismiss “as a

sanction for [Slate]’s persistent course of bad-faith litigation conduct.” Slate v. Am. Broad.

Cos., Inc., 941 F. Supp. 2d 27, 53 (D.D.C. 2013). The Court found that a letter4 that Slate

had submitted was “not authentic and ha[d] been presented to [the] Court in bad faith.”

Slate, 941 F. Supp. 2d at 47. The Court found that the letter included a “glaring historical

inconsistency” and was “fabricated after the fact[.]” Id. The Court found that Slate’s

testimony at a deposition “was likely perjurious, or[,] at the very least[,] intentionally



       4
          The letter was dated August 21, 2006, and was purportedly sent by Slate to an ABC
News producer. See Slate, 941 F. Supp. 2d at 30-31. In the letter, Slate stated that he “was
confused when” ABC produced a story with his footage because it was his “understanding
. . . that ABC and its affiliates were not interested in his footage[,] and he accepted [the
producer’s] reimbursement proposal because he believed that his footage would retain its
exclusivity and value.” Id. at 31 (ellipsis in original) (brackets omitted). Slate stated that
he was “an independent freelance journalist[,]” and that he and ABC “should craft an
explicit licensing agreement, ratified by both of [them], before [his] footage is broadcast[.]”
Id. Slate also stated: “In terms of compensation, I do not work for free or for expenses
only [because] my recent success, including receiving an Emmy Award for Investigative
Journalism, ha[s] substantially elevated the value of my work.” Id.

                                             -4-
misleading.” Id. at 48 n.22. The Court stated:

       [Slate] engaged in a course of conduct, which demonstrates that he does not
       take seriously his obligation to litigate in good faith. Most notably, [] Slate
       has repeatedly attempted to abuse the discovery process, and his persistent
       course of conduct in this regard strongly suggests that he acted willfully.
       This conduct includes, but is not limited to: (1) attempting to fraudulently
       collect evidence; (2) producing discovery documents in a soiled envelope
       that had the strong odor of excrement; (3) improperly videotaping his own
       deposition testimony; and (4) producing voluminous amounts of irrelevant
       and misleading materials.

Id. at 50 (footnotes omitted). The Court also found that Slate “lack[ed] respect for the

federal judicial process.” Id. at 51.

       Slate filed a motion for reconsideration, as well as two other motions in which he

requested that the Court alter or amend the April 23, 2013 Order. In an Order and a separate

Memorandum Opinion dated December 20, 2013, the Court denied the motions. See Slate

v. Am. Broad. Companies, Inc., 12 F. Supp. 3d 30 (D.D.C. 2013). The Court stated that

Slate’s “briefing in connection with his pending motion for reconsideration continue[d] to

exhibit the clear and convincing pattern of omissions and obfuscations that warranted

granting [ABC’s] motion to dismiss for bad-faith litigation conduct in the first place.” Id.

at 42 (citations omitted).

       Slate noted an appeal. In an amended notice of appeal dated January 3, 2014, Slate

stated: “Notice is also given, that [Slate] hereby appeals to the United States Court of

Appeals for the District of Columbia Circuit from the judgment (Dkt. 102 and Dkt. 103) of

this Court entered on the 23rd day of April, 2013 in favor of [ABC] against [Slate].”




                                            -5-
       In a per curiam opinion dated November 18, 2014,5 the United States Court of

Appeals for the District of Columbia Circuit affirmed the dismissal of the ABC Case for

bad-faith conduct of litigation, concluding:

       The [D]istrict [C]ourt’s factual findings of misconduct were not clearly
       erroneous; and the [D]istrict [C]ourt did not abuse its discretion in
       determining that dismissal was warranted in light of the numerous instances
       of misconduct it cited and the materiality of some of that misconduct to
       adjudication of central issues in the case.

Slate v. Am. Broad. Cos., Inc., 584 F. App’x 2, 3 (D.C. Cir. 2014) (per curiam) (citations

omitted).

                                  Websites About Slate

       While working as a freelance investigative journalist, Slate became associated with

a man named Diop Kamau.6 Slate and Kamau had a falling-out, after which Kamau began

maintaining multiple websites that included information about Slate’s personal and

professional life.7 Such information included the Memorandum Opinions in the ABC Case

(“the Opinions”). At the disciplinary hearing, Slate testified that, because of Kamau’s

websites about him, he knew that he could never conceal the Opinions.

               Discussions Before Slate Submitted His Bar Application

       In August 2012, Slate began attending the University of Baltimore School of Law.



       5
         In providing the date of the opinion, the hearing judge inadvertently referred to
November 18, 2017.
       6
         Kamau is a principal of a nonprofit organization called the Police Complaint
Center. See Slate, 941 F. Supp. 2d at 29. Slate worked with the Police Complaint Center
during the hidden-camera investigation that gave rise to the ABC Case. See id.
       7
         The hearing judge found that Kamau’s websites made clear “the sheer animosity
between” Kamau and Slate.

                                           -6-
In his third year, Slate became concerned about the impact of his litigation history on his

bar application. In April 2014, Slate told Jeffrey Shipley, the SBLE’s Secretary, that he

had been involved in “contentious” litigation. Slate, however, did not inform Shipley of

the Opinions or the findings therein. Slate asked about the impact of his litigation history

on his bar application. Shipley advised Slate to disclose his entire litigation history, and

“to read and follow the directions” on the bar application.

          Also during his third year, Slate told Claudia Diamond, the Assistant Dean of

Academic and Writing Support at the University of Baltimore School of Law, that he had

been involved in “contentious” litigation. Slate e-mailed Diamond regarding certain

disclosures on his bar application. Slate, however, did not inform Diamond of the Opinions

or the findings therein.

          At the disciplinary hearing, Slate testified that Shipley, Diamond, and various other

individuals advised him not to disclose the Opinions in his bar application. Slate blamed

these individuals for his failure to disclose the Opinions in his bar application. The hearing

judge found: “Perhaps the individuals did, in fact, navigate [Slate] toward nondisclosure

on his bar application; nevertheless, [Slate]’s attempt to shift the blame does not absolve

him of his responsibility to prove his character to practice law, and to do so without

knowingly omitting material facts[.]” (Citations omitted).

                                    Slate’s Bar Application

          On May 16, 2014, Slate signed his bar application, which included his responses to

the Character Questionnaire. At the time, Question 11(a) of the Character Questionnaire

stated:


                                              -7-
       The following is a complete list of all suits in equity, action[s] at law,
       administrative proceedings, suits in bankruptcy or other statutory
       proceedings, civil citations, matters in probate, lunacy, guardianship, and
       every other judicial proceeding of every nature and kind, except divorce or
       criminal proceedings, to which I am or have been a party (If “None,” so
       state)[.]

Question 11(a) also required the applicant to provide details regarding each civil case to

which the applicant had been a party, including the case number, the filing date, the court’s

name and address, the date of trial, the date of disposition, and the disposition.8

       In his bar application, Slate disclosed that he had been involved in thirty-three

criminal cases, and had been a party to forty-three civil cases, including the ABC Case.

Slate disclosed the ABC Case’s name, the filing date, the court’s name and address, the

date of trial, and the date of disposition. Next to “Disposition[,]” Slate wrote: “Dismissed

pending appeal in the United States Court of Appeals for District of Columbia Circuit[.]”

Slate responded “No” to the question “Are you [the] subject of any continuing court

order?” Slate also responded “No” to the question “Was the judgment entered against

you?” Slate responded “No” to Question 11(b), which stated: “Have any judgments ever

been entered against you?” Slate also responded “No” to Question 11(c), which stated: “I

have attached to this Application certified copies of all judgments listed in 11(b), whether

satisfied or unsatisfied, and listed below the names and present addresses (with zip codes)

of the holders.”



       8
        At the disciplinary hearing, Shipley testified that, as a result of the events that arose
from Slate’s bar application, Question 11 was modified, such that it now expressly requires
an applicant to attach any court document that may bear on his or her character and fitness
to practice law.

                                              -8-
      Slate responded “No” to Question 18, the catchall question, which stated as follows:

      Have there been any circumstances or unfavorable incidents in your life,
      whether at school, college, law school, business or otherwise, which may
      have a bearing upon your character or your fitness to practice law, not called
      for by the questionnaire or disclosed in your answers?

      If so, give details, including any assertions or implication of dishonesty,
      misconduct, misrepresentation, financial irresponsibility, and disciplinary
      measures imposed (if any) by attaching a supplemental statement. You are
      not required to disclose, in response to this question, any juvenile proceeding
      or any criminal proceeding expunged pursuant to Maryland law. Maryland
      law does not permit expungement of convictions.[9]

      Slate signed Question 20, which stated:

      Affirmation of Applicant’s Duty of Full, Candid Disclosure and
      Applicant’s Continuing Duty to Submit Written Notice of Changes to
      Information Sought by the Application: I understand that the required
      disclosures in this questionnaire are of a continuing nature. I hereby
      acknowledge my duty to respond fully and candidly to each question or
      required disclosure and to ensure that my responses are accurate and current
      at all times until I am formally admitted to the Bar of the State of Maryland.
      I will advise the [SBLE] immediately and in writing of any changes in the
      information disclosed in or sought by this questionnaire, including any
      pertinent facts developed after the initial filing of this application and the
      facts of any incident occurring subsequent to the initial filing of this
      application.

      I do solemnly declare and affirm under the penalties of perjury, that the
      matters and facts set forth in the foregoing application are true and accurate.

      I have made and retained a copy of this entire application for my records and
      for use in the event that the original is lost in the mail or during the character
      investigation.

(Emphasis in original).    Slate did not attach the Opinions to his bar application or

summarize the Opinions in his bar application. Nor did Slate ever supplement his bar


      9
       At the disciplinary hearing, Shipley testified that Question 18 has not been
substantively modified since Slate took the Bar Examination.

                                            -9-
application with the Opinions.

       The hearing judge found that, while testifying at the disciplinary hearing, Slate

“distinguished mandatory disclosures and attachments on the bar application from the ABC

Case.” Slate disputed that any part of the bar application required him to attach the

Opinions. Slate opined that, in light of Question 11(b), the word “judgments,” as used in

Question 11(c), refers only to money judgments, and thus did not apply to the Opinions.

       The hearing judge observed that, in the notice of appeal in the ABC Case, Slate

referred to one of the Opinions as a “judgment.” In any event, the hearing judge did not

address whether Question 11 required Slate to disclose the Opinions. Instead, the hearing

judge concluded that Question 18—the catchall question—required Slate to disclose the

Opinions. The hearing judge determined that, by responding “No” to Question 18, Slate

intentionally failed to disclose material information that reflected adversely on his

character.

     Character Interview and Meeting with Character Committee’s Co-Chairs

       On May 19, 2014, the SBLE received Slate’s bar application, and, on the same date,

Slate graduated from the University of Baltimore School of Law. Slate passed the July

2014 Bar Examination. On November 2, 2014,10 Slate signed an Affirmation by General

Bar Applicant, in which he affirmed under oath that all of the facts in his bar application

remained correct. The hearing judge found that Slate’s affirmation was false.

       Slate’s bar application was sent to the Character Committee for the Fourth Appellate



       10
            The hearing judge inadvertently referred to November 2, 2017.

                                            - 10 -
Judicial Circuit. On November 18, 2014, as part of the character and fitness investigation,

Joseph A. Compofelice, a member of the Character Committee, interviewed Slate. The

hearing judge noted that Compofelice is responsible for following up on moral and ethical

issues identified by the SBLE. If an applicant’s character and fitness is called into question,

Compofelice is responsible for recommending that the Character Committee’s co-chairs,

William C. Brennan, Jr. and Roger C. Thomas, schedule a hearing before a three-member

panel.

         At the disciplinary hearing, Compofelice testified that, at the character interview, he

questioned Slate about all forty-three civil cases, including the ABC Case, that he had

disclosed in his bar application. Compofelice testified that Slate disclosed the ABC Case

and its disposition. Specifically, Slate disclosed that the United States District Court for

the District of Columbia had granted summary judgment and dismissed the ABC Case due

to discovery violations, and that an appeal was pending. During the character interview,

however, Slate did not disclose the Opinions or the findings therein. Compofelice testified

that, had he known of the Opinions and the findings therein, “at a minimum[,]” he would

have recommended a hearing. Compofelice testified that he “absolutely believe[d]” that

Slate should have disclosed the Opinions in his bar application.

         Based on the information in Slate’s bar application and his representations during

the character interview, Compofelice conditionally recommended his admission to the Bar

of Maryland. Compofelice recommended, however, that Brennan and Thomas review

Slate’s bar application and conduct a follow-up meeting regarding his litigation history.

         On November 20, 2014, pursuant to Compofelice’s recommendation, Brennan and


                                              - 11 -
Thomas conducted an informal meeting with Slate.          The meeting’s purpose was to

determine whether to hold a hearing, or recommend Slate’s admission without a hearing.

At the disciplinary hearing, Brennan and Thomas testified that they questioned Slate about

all forty-three civil cases, including the ABC Case, that he had disclosed in his bar

application. Brennan and Thomas testified, however, that there was no discussion of the

Opinions or the findings therein. Slate discussed the disposition of the ABC Case in

general, without disclosing the substance of the findings in the Opinions. Slate also

indicated that an appeal was pending in the ABC Case. 11 Brennan and Thomas testified

that Slate’s failure to disclose the Opinions or the findings therein in his bar application

and during the meeting inhibited the Character Committee’s and the SBLE’s efforts to

investigate Slate’s character and fitness. Brennan and Thomas testified that, had Slate

disclosed the Opinions or the findings therein, the decision-making process would have

significantly differed.

       Concerned with the volume of civil cases to which Slate had been a party, Brennan

asked Shipley whether litigiousness alone was a basis for denying admission. According

to the hearing judge, Shipley responded that litigiousness alone does not warrant a hearing.

Based on Shipley’s response, as well as Slate’s representations in his bar application and

at the meeting, Brennan and Thomas recommended that Slate be admitted to the Bar of

Maryland without a hearing. Shipley cleared Slate for admission without a hearing. On



       11
        Contrary to Slate’s assertion, the United States Court of Appeals for the District
of Columbia Circuit had disposed of the appeal two days earlier, on November 18, 2014.
See Slate, 584 F. App’x 2.

                                           - 12 -
December 18, 2014, this Court admitted Slate to the Bar of Maryland.

       Slate testified that he was under the impression that the Character Committee and

the SBLE would investigate the ABC Case. The hearing judge found that, while testifying,

Slate attempted to shift to the Character Committee and the SBLE the burden of verifying

the facts in his bar application, including the ABC Case. While testifying, Slate referred

to Maryland Rule 19-203(a)(1)(B), which states in pertinent part: “On receipt of an

application forwarded by the [SBLE], the Character Committee shall . . . verify the facts

stated in the questionnaire[.]”

       Slate testified that he was under the impression that Kamau’s websites about him

would be investigated, as he told Compofelice, Brennan, and Thomas about Kamau’s

websites about him. In summarizing Slate’s testimony at the disciplinary hearing, the

hearing judge stated that Slate believed that, by telling Compofelice, Brennan, and Thomas

about Kamau’s websites about him, he constructively disclosed the Opinions to the

Character Committee and the SBLE. The hearing judge found that Slate “distracted the

SBLE and the Character Committee with extraneous information concerning . . . Kamau,

his career as an investigative journalist, and his landlord-tenant litigation.”12

       The hearing judge found that Slate had multiple opportunities to disclose and/or

discuss the Opinions and the findings therein before, during, and after completing his bar




       12
        The hearing judge did not make any other findings of fact regarding Slate’s
landlord-tenant litigation.


                                            - 13 -
application.13 The hearing judge found, however, that, throughout the bar application

process, Slate knowingly omitted the Opinions and the findings therein. The hearing judge

found that Slate “used benign terms to describe” the ABC Case’s disposition and the

findings in the Opinions. The hearing judge found that Slate “concealed” the Opinions “in

an attempt to deceive” the Character Committee and the SBLE so that he would get

admitted to the Bar of Maryland.

              Complaint Against Slate and His Response to Bar Counsel

       George A. Weiss, a member of the Bar of Maryland, assisted another lawyer who

represented someone whom Slate had sued as a pro se plaintiff. Weiss visited one of

Kamau’s websites about Slate. Weiss used Public Access to Court Electronic Records, or

PACER—the federal courts’ e-filing system—to confirm information about Slate,

including the existence of the ABC Case, the Opinions, and the findings therein.

       On November 9, 2015, Bar Counsel received from Weiss a complaint against

Slate.14 In the complaint, Weiss raised various concerns about Slate’s character and fitness

prior to his admission to the Bar of Maryland, including the findings in the Opinions.

       On December 16, 2015, Bar Counsel sent Slate a letter advising him of the



       13
           The hearing judge stated that Slate had multiple opportunities to disclose and/or
discuss the Opinions and the findings therein “before, during, and after the [bar] application
process.” In a footnote, the hearing judge specified that these opportunities were his
discussion with Shipley, his communications with Diamond, his bar application, the
character interview, the meeting with Brennan and Thomas, and the supplements that he
submitted to the SBLE. Accordingly, in the above quotation, the hearing judge was
referring to opportunities before, during, and after completing his bar application, as all
such opportunities occurred during the bar application process.
        14
           Before then, Weiss had never met, or directly communicated with, Slate.

                                            - 14 -
complaint, and stating that Bar Counsel had “not yet determined whether this matter should

be classified as a formal docketed complaint[,] or is one [that] is not disciplinary in

nature[.]” Bar Counsel stated that a “written response” would help “make this decision.”

      Nearly a year later, on December 5, 2016, Slate sent a written response to Bar

Counsel’s letter, stating in pertinent part: “[T]he [complaint] speculates that I may have

failed to disclose relevant information in connection with my application to the bar in

violation of [MLRPC] 8.1. . . . I complied fully with [MLRPC] 8.1 because I disclosed

everything necessary and more to the Character Committee during the review process.”

                     Aggravating Factors and Mitigating Factors

      The hearing judge found that Slate’s misconduct was aggravated by a dishonest or

selfish motive, as Slate concealed material information to get admitted to the Bar of

Maryland. The hearing judge also found that Slate’s misconduct was aggravated by a

refusal to acknowledge his misconduct’s wrongful nature. The hearing judge stated that

Slate “does not believe he was required to disclose, discuss, or [provide a] supplement”

with, the Opinions and the findings therein. Subsequently, the hearing judge found: “This

clearly shows [Slate]’s impenitence and lack of respect for the SBLE, the Character

Committee, and” the hearing judge.

      The hearing judge found that Slate had not established any mitigating factors.15


      15
         At the disciplinary hearing, as a witness for Slate, Barmak Naraghi, a recent
graduate of the George Washington University Law School who is not a lawyer, testified
that he assisted Slate with the bar application process. Naraghi testified that Slate was
“anxious” during the bar application process. The hearing judge found, however, that
Naraghi “did not proffer any substantive evidence regarding the merits of this” attorney
discipline proceeding.

                                          - 15 -
                               STANDARD OF REVIEW

       In an attorney discipline proceeding, this Court reviews for clear error a hearing

judge’s findings of fact, and reviews without deference a hearing judge’s conclusions of

law. See Md. R. 19-741(b)(2)(B) (“The Court [of Appeals] shall give due regard to the

opportunity of the hearing judge to assess the credibility of witnesses.”); Attorney

Grievance Comm’n v. Chanthunya, 446 Md. 576, 588, 133 A.3d 1034, 1041 (2016) (“This

Court reviews for clear error a hearing judge’s findings of fact.” (Citations omitted)); Md.

R. 19-741(b)(1) (“The Court of Appeals shall review de novo the [hearing] judge’s

conclusions of law.”). This Court determines whether clear and convincing evidence

establishes that a lawyer violated an MLRPC. See Md. R. 19-727(c) (“Bar Counsel has

the burden of proving the averments of the petition [for disciplinary or remedial action] by

clear and convincing evidence.”).

                                       DISCUSSION

                                    (A) Findings of Fact

       Bar Counsel does not except to any of the hearing judge’s findings of fact. Slate

raises eight exceptions as to the hearing judge’s findings of fact. We overrule all of Slate’s

exceptions, most of which pertain to factual allegations that are immaterial to this attorney

discipline proceeding.

       First, Slate excepts to the hearing judge’s “failure to find that” he disclosed his

appeal of the Opinions in Question 11 on his bar application. Slate is mistaken. The

hearing judge found that, in his response to Question 11(a), with regard to the ABC Case,

next to “Disposition[,]” Slate wrote: “Dismissed pending appeal in the United States Court


                                            - 16 -
of Appeals for District of Columbia Circuit[.]”

       Second, Slate excepts to the hearing judge’s “failure to find that” he disclosed six

civil cases that were related to the ABC Case. Slate contends that the other civil cases were

relevant because they “involve[d] and disclose[d] matters concerning the material

allegations in the” Opinions. Slate’s contention is a red herring. In the Petition for

Disciplinary or Remedial Action, Bar Counsel did not allege that Slate improperly failed

to disclose information about a civil case other than the ABC Case. Instead, Bar Counsel’s

charges against Slate arose entirely from his failure to disclose the Opinions and the

findings therein. This attorney discipline proceeding turns on whether Slate improperly

failed to disclose the Opinions and the findings therein, regardless of whether the ABC

Case was related to other civil cases that Slate disclosed. Slate’s alleged disclosure of other

civil cases is immaterial.

       Third, Slate excepts to the hearing judge’s finding that he did not attach the Opinions

to his bar application, or supplement his bar application with the Opinions. Slate alleges

that, in letters to the SBLE, he disclosed the existence of two civil cases in which copies of

the Opinions were filed with trial courts. Even if true, Slate’s allegations are completely

consistent with the hearing judge’s finding that he failed to attach, or supplement his bar

application with, the Opinions.

       Fourth, Slate excepts to the hearing judge’s finding that he did not disclose the

Opinions to Diamond. Slate notes that Diamond did not testify at the disciplinary hearing,

and that his own testimony was the only evidence of in-person communications between

himself and Diamond. Slate contends that, accordingly, there was no evidence that he did


                                            - 17 -
not disclose the Opinions to Diamond. Slate completely ignores Respondent’s Exhibits 7

through 12, which was a series of e-mails that Slate and Diamond exchanged regarding

certain disclosures on his bar application. The hearing judge found that, in his e-mails to

Diamond, Slate did not disclose the Opinions or the findings therein. In any event, it does

not matter whether Slate disclosed the Opinions or the findings therein to Diamond, who

was not a member of the Character Committee or the SBLE.

       Fifth, Slate excepts to the hearing judge’s finding that, after he told Shipley that he

had been involved in “contentious” litigation and asked about the impact of his litigation

history on his bar application, Shipley simply advised him to disclose his entire litigation

history, and “to read and follow the directions” on the bar application. Slate alleges that

Shipley advised him to submit only the documents that the bar application directed

applicants to submit, and told him that a member of the Character Committee would

investigate his disclosures in his bar application. Slate notes that Shipley testified with

regard to Slate’s litigation history: “I told [Slate] that[,] certainly[,] his history would be

investigated by his character investigator, that he needed to disclose his history, that his

history would be investigated.” Slate observes that Shipley also testified: “I think that we

had a discussion about what documents needed to be attached[,] and[,] in that context[,]

we talked about attaching the documents that the instructions printed in the bar application

told you to attach.” Slate notes that, when asked whether he told Slate not to submit

documents that the bar application did not direct applicants to submit, Shipley responded:

“I think that’s part and parcel of the gist of the conversation that we had, that you need to

answer the questions in the [bar] application.”


                                            - 18 -
       We overrule Slate’s exception. The portions of Shipley’s testimony that Slate

quotes are completely consistent with the hearing judge’s finding that Shipley told Slate to

follow the directions in the bar application. This attorney discipline proceeding turns on

which documents the bar application required Slate to submit, and the evidence

demonstrates that Shipley advised Slate to follow the instructions on the bar application.

The core issue in this attorney discipline proceeding is whether the bar application required

Slate to submit the Opinions or the findings therein. As discussed below, it did.

       Sixth, Slate excepts to the hearing judge’s “finding concerning ‘[t]he

[i]nvestigation’ of the facts asserted in” his bar application.        Slate contends that

Compofelice was unaware that he had been assigned as Slate’s character investigator, and

that the Character Committee was obligated to “verif[y] the facts stated in the

questionnaire” in Slate’s bar application under Maryland Rule 19-203(a)(1)(B). Slate

alleges that Compofelice testified that, if anyone was assigned as Slate’s character

investigator, he was not so assigned. Slate notes that, when asked: “[Y]ou didn’t do

anything to verify the [ABC Case’s] disposition[,] as described on [Slate’s] bar

application[,] that it had been dismissed pending appeal, correct?”, Compofelice

responded: “No, nor am I required to.”

       We overrule this exception. Even if Slate’s characterization of Compofelice’s

testimony is accurate, it does not matter whether Compofelice was aware that he had been

assigned as Slate’s character investigator. What matters is that Compofelice interviewed

Slate as part of the character and fitness investigation.      Nor is it material whether

Compofelice believed that he was obligated to verify the ABC Case’s disposition. What


                                           - 19 -
is material is that, during the character interview, Slate failed to disclose or discuss the

Opinions or the findings therein.

       Seventh, Slate excepts to the hearing judge’s findings “regarding the [b]ar

[a]pplication’s questions and directives concerning ‘judgments’ and [Slate]’s responses

thereto.”   Slate contends that the hearing judge implied that the Opinions were

“judgments,” as that word is used in Question 11(a), which stated in pertinent part: “Was

the judgment entered against you?”        Slate argues that, if the Opinions were not

“judgments,” then Question 11(a) is irrelevant to this attorney discipline proceeding. Slate

notes that, when he completed his bar application, there was no express requirement for an

applicant to attach any court document that may bear on his or her character and fitness to

practice law. Slate asserts that an e-mail that he sent to Diamond while he was completing

his bar application demonstrates that he did not believe that the Opinions were “judgments”

against him.

       Slate’s arguments are beside the point. In a footnote, the hearing judge observed

that, in the notice of appeal in the ABC Case, Slate referred to one of the Opinions as a

“judgment.” At no point, however, did the hearing judge find that the Opinions constituted

“judgments,” or determine that Question 11 required Slate to disclose the Opinions or the

findings therein. In other words, the hearing judge did not resolve Slate’s contention that

the Opinions did not constitute “judgments” because they were not “money judgments.”

Instead, the hearing judge concluded that Question 18—the catchall question—required

Slate to disclose the Opinions. As discussed below, we agree with the hearing judge’s

conclusion. Accordingly, whether Question 11 required Slate to disclose the Opinions or


                                           - 20 -
the findings therein is not at issue.

       Finally, Slate excepts to the hearing judge’s “failure to find that[,] when asked[,]”

he provided copies of the Opinions to bar admission authorities in other jurisdictions whose

applications requested such documents.16 At the risk of pointing out the obvious, in this

attorney discipline proceeding, Slate has not been charged with failing to be candid in his

applications for admission to bars of other jurisdictions. To the extent that Slate contends

that, because he provided the Opinions to bar admission authorities in other jurisdictions

whose applications requested such information, this circumstance establishes he was not

withholding the Opinions in his application for admission to the Bar of Maryland, Slate is

wrong. Although Question 18 did not specifically require that the Opinions be attached to

a bar application, Question 18 asked that an applicant give the “details, including any

assertions or implication of dishonesty, misconduct, [and] misrepresentation[.]” Question

18 plainly required disclosure of the Opinions or the information contained therein. That

Slate may have disclosed the Opinions to bar admission authorities in other jurisdictions

does not affect the outcome of this case.

                                   (B) Conclusions of Law

       Slate excepts to all of the hearing judge’s conclusions of law. Bar Counsel excepts

to the hearing judge’s conclusion that Slate violated MLRPC 8.1(b) by misrepresenting to

Bar Counsel that he had disclosed all required information during the bar application



       16
         The hearing judge’s opinion does not indicate whether Slate is a member of any
bar other than the Bar of Maryland. At oral argument, in response to a question from the
Court, Slate stated that he is not barred in any other jurisdiction.

                                            - 21 -
process. Bar Counsel contends that Slate’s misrepresentation about having disclosed all

required information constituted a violation of MLRPC 8.1(a) instead of MLRPC 8.1(b).

Bar Counsel argues that, in addition to the violation of MLRPC 8.1(a), Slate violated

MLRPC 8.1(b) by failing to supplement his bar application with, or tell the Character

Committee about, the Opinions or the findings therein. Bar Counsel also excepts to the

hearing judge’s failure to conclude that, in addition to violating MLRPC 8.4(c) by

concealing the Opinions and the findings therein, Slate separately violated MLRPC 8.4(c)

by misrepresenting to Bar Counsel that he had disclosed all required information during

the bar application process. For the below reasons, we sustain Bar Counsel’s exceptions

and overrule Slate’s exceptions.

               MLRPC 8.1 (Bar Admission and Disciplinary Matters)

      MLRPC 8.1 states:

      An applicant for admission . . . to the bar, or a lawyer in connection with a
      bar admission application or in connection with a disciplinary matter, shall
      not:

             (a) knowingly make a false statement of material fact; or

             (b) fail to disclose a fact necessary to correct a misapprehension
      known by the person to have arisen in the matter, or knowingly fail to
      respond to a lawful demand for information from an admissions or
      disciplinary authority, except that this Rule does not require disclosure of
      information otherwise protected by Rule 1.6.

      The hearing judge concluded that Slate violated MLRPC 8.1(a) by responding “No”

to Question 18, the catchall question. Immediately after quoting MLRPC 8.1(b), the

hearing judge stated:

      As discussed above, [Slate] did not supplement his bar application or his


                                         - 22 -
       discussions with the Character Committee with the [] Opinions or the
       findings therein. [Slate] then knowingly made a false statement of material
       fact by misrepresenting to Bar Counsel that he “disclosed everything
       necessary and more to the Character Committee during the review process.”
       Thus, [the hearing judge concludes] by clear and convincing evidence that
       [Slate] violated MLRPC 8.1(b).

       Bar Counsel does not except to the hearing judge’s conclusion that Slate violated

MLRPC 8.1(a) by responding “No” to Question 18, the catchall question. But, Bar Counsel

contends that, by making a misrepresentation to Bar Counsel, Slate violated MLRPC

8.1(a), not MLRPC 8.1(b), as the hearing judge concluded. Bar Counsel argues that Slate

also violated MLRPC 8.1(b) by failing to disclose the Opinions or the findings therein in a

supplement to his bar application or during the character interview. We agree with Bar

Counsel on both counts.

       Clear and convincing evidence supports the hearing judge’s conclusion that Slate

violated MLRPC 8.1(a) by responding “No” to Question 18, the catchall question.

Question 18 stated in pertinent part:

       Have there been any circumstances or unfavorable incidents in your life,
       whether at school, college, law school, business or otherwise, which may
       have a bearing upon your character or your fitness to practice law, not called
       for by the questionnaire or disclosed in your answers? If so, give details,
       including any assertions or implication of dishonesty, misconduct, [and]
       misrepresentation . . . by attaching a supplemental statement.

(Emphasis added) (paragraph break omitted). By its plain language, Question 18 is

designed to be broad. Its express purpose is to require an applicant to disclose “any”

information that “may having a bearing upon” the applicant’s character or fitness, where

that information is not called for by, or disclosed in the applicant’s responses to, the

character questionnaire’s other questions. For example, if information about an applicant’s


                                           - 23 -
litigation history may having a bearing upon the applicant’s character or fitness, and that

information is not called for by, or disclosed in the applicant’s answer to, Question 11, then

Question 18 unequivocally requires that information.            Additionally, Question 18

specifically requires an applicant to disclose information related to “any assertions or

implication of dishonesty, misconduct, [and] misrepresentation[.]”

       Here, unquestionably, the Opinions and the findings therein would have had a

bearing upon Slate’s character or his fitness to practice law, and constituted information

that was related to dishonesty and misconduct.            Clearly, the Opinions included

“implication[s] of dishonesty, misconduct, [and] misrepresentation[,]” which Question 18

specifically called for. Slate’s response of “No” to Question 18 plainly constituted a “false

statement material fact” under MLRPC 8.1(a). In the Memorandum Opinion dated April

23, 2013, the United States District Court for the District of Columbia dismissed the ABC

Case “as a sanction for [Slate]’s persistent course of bad-faith litigation conduct.” Slate,
941 F. Supp. 2d at 53. The Court found that Slate had “fabricated” a letter and submitted it

to the Court “in bad faith.” Slate, 941 F. Supp. 2d at 48, 47. The Court found that Slate’s

testimony at a deposition “was likely perjurious, or[,] at the very least[,] intentionally

misleading.” Id. at 48 n.22. The Court found that Slate’s conduct “demonstrate[d] that he

d[id] not take seriously his obligation to litigate in good faith.” Id. at 50. The Court found

that Slate “repeatedly attempted to abuse the discovery process[,]” and that “his persistent

course of conduct in this regard strongly suggests that he acted willfully.” Id. The Court

stated that Slate’s misconduct during discovery included “(1) attempting to fraudulently

collect evidence; (2) producing discovery documents in a soiled envelope that had the


                                            - 24 -
strong odor of excrement; (3) improperly videotaping his own deposition testimony; and

(4) producing voluminous amounts of irrelevant and misleading materials.” Id. (footnotes

omitted). The Court found that Slate “lack[ed] respect for the federal judicial process.” Id.

at 51. In the Memorandum Opinion dated December 20, 2013, the Court stated that Slate’s

“briefing in connection with his pending motion for reconsideration continue[d] to exhibit

the clear and convincing pattern of omissions and obfuscations that warranted granting

[ABC’s] motion to dismiss for bad-faith litigation conduct in the first place.” Slate, 12 F.

Supp. 3d at 42.

       The hearing judge’s opinion conclusively demonstrates that Slate’s response of

“No” to Question 18—i.e., his false statement of material fact—was knowing, as required

for a violation of MLRPC 8.1(a). The hearing judge found that Slate “knowingly omitted

the [] Opinions and the findings therein throughout the entirety of the bar application

process”; that, “[b]y indicating ‘No’ to Question 18, [the catchall question, Slate]

knowingly and intentionally failed to disclose material information reflecting adversely

on his character at the time he submitted his bar application and throughout the pendency

of the application process”; and that Slate “knowingly concealed material information

from the SBLE and the Character Committee.” (Emphasis added).

       Slate’s response to Question 11 did not obviate the need for him to disclose the

Opinions and the findings therein in response to Question 18. In response to Question 11,

Slate disclosed the ABC Case’s name, the filing date, the court’s name and address, the

date of trial, and the date of disposition. Next to “Disposition[,]” Slate wrote: “Dismissed

pending appeal in the United States Court of Appeals for District of Columbia Circuit[.]”


                                           - 25 -
Without more, these circumstances—i.e., that Slate was a party to the ABC Case, that the

ABC Case was dismissed, and that an appeal was pending in the ABC Case—did not reveal

anything about Slate’s character. The salient circumstance was that the United States

District Court for the District of Columbia had found that Slate had engaged in various

instances of dishonesty and misconduct, including fabrication of evidence, attempted abuse

of the discovery process, and possible perjury. Slate was obligated to disclose these

findings in response to Question 18.

       Compofelice, Brennan, and Thomas, i.e., members of the Character Committee, and

the SBLE, were not obligated to independently locate copies of the Opinions. “The

applicant bears the burden of proving to the Character Committee, the [SBLE], and [this]

Court the applicant’s good moral character and fitness for the practice of law.” Md. R. 19-

203(d).     With regard to Question 18, the burden is on the applicant to provide all

information that may have any bearing on the applicant’s character or fitness, and that was

not called for, or disclosed in the responses to, the other questions. The applicant does not

meet this burden by merely having disclosed, in response to Question 11, the existence of,

and basic facts about, a case to which the applicant was a party, where a court has issued

an opinion in which the court finds that the applicant engaged in misconduct. This is

especially true where, as here, the case in question is merely one of dozens of cases to

which the applicant was a party, thus making it less likely that the Character Committee

and the SBLE will focus on any particular case if the applicant does not provide any

substantive information about the case.

          Contrary to Slate’s contention, the applicant’s burden under Maryland Rule 19-


                                           - 26 -
203(d) is unaffected by Maryland Rule 19-203(a)(1)(B), which states in pertinent part: “On

receipt of an application forwarded by the [SBLE], the Character Committee shall . . .

verify the facts stated in the questionnaire[.]”        In other words, Maryland Rule 19-

203(a)(1)(B) does not relieve the applicant of his or her burden to provide all required

information in his or her bar application. Maryland Rule 19-203(a)(1)(B)’s use of the

phrase “verify the facts stated in the questionnaire” merely refers to the Character

Committee’s obligation to investigate a bar application to the extent that “it finds necessary

or desirable[.]” Such an investigation must at least include “personally interview[ing] the

applicant[,]” Md. R. 19-203(a)(1)(A), and “contact[ing] the applicant’s references[,]” Md.

R. 19-203(a)(1)(B). Under no circumstance is the Character Committee obligated to go on

a fishing expedition for evidence of an applicant’s misconduct, especially where, as here,

in the bar application and the character interview, the applicant furnishes no reason to

suspect that such evidence exists. Under Maryland Rule 19-203(d), throughout the entire

bar application process, the burden remains on the applicant to prove his or her character

and fitness, and to provide all required information.

       Slate mistakenly relies on Application of G.L.S., 292 Md. 378, 439 A.2d 1107

(1982), for the proposition that he provided sufficient information in his bar application.

In G.L.S., id. at 397, 439 A.2d at 1117, this Court determined that, in a bar application, an

applicant “provided sufficient information to alert the [Character] Committee to the need

for further investigation and inquiry.” Before attending law school, the applicant was the

driver of a getaway car in a bank robbery, pled guilty to armed robbery, and was

imprisoned. See id. at 379, 439 A.2d at 1108. In his bar application, the applicant did not


                                            - 27 -
list a residence for the years during which he was imprisoned. See id. at 382, 439 A.2d at

1109. In response to Question 11, the applicant listed the month and year of his guilty plea

and the name of the court in which he pled guilty, but he did not provide any information

next to “Nature of Proceedings” and “Disposition[.]” Id. at 382, 439 A.2d at 1110. During

the character interview, the applicant disclosed that he had been convicted of a felony and

had been sentenced to ten years’ imprisonment. See id. at 382, 439 A.2d at 1110. This

Court admitted the applicant to the Bar of Maryland, explaining:

               We recognize that the applicant failed to provide complete
       information on his [bar] application . . . . We note, however, that he made
       full disclosure of his criminal conviction and incarceration on his application
       to law school. On his [bar] application . . . , he provided sufficient
       information to alert the [Character] Committee to the need for further
       investigation and inquiry. When his alleged failure to fully disclose was
       called to his attention, he conceded that the information he provided was
       incomplete[,] and then voluntarily provided the requisite information.
       Throughout the proceedings[,] he repeatedly asserted that he did not
       consciously intend to conceal information regarding his criminal activity.
       Under these circumstances, we cannot conclude that the applicant did not
       possess a sufficient degree of candor to qualify for admission to the Bar.

Id. at 398, 397, 439 A.2d at 1118, 1117 (emphasis added).

       G.L.S. is materially distinguishable because its circumstances demonstrate that the

omissions in the applicant’s bar application were the result of an oversight, not a deliberate

attempt to conceal information. In G.L.S., id. at 382, 439 A.2d at 1110, in his bar

application, the applicant indicated that he had been a party to a case in a certain court in a

specified month and year, but did not fill in the blanks regarding the nature of the case or

the disposition. When asked about the case at the character interview, the applicant

disclosed his guilty plea and sentence. See id. at 382, 439 A.2d at 1110. Before the SBLE,



                                            - 28 -
the applicant testified that the omission in his bar application “was an oversight” that

occurred because he was in a hurry to complete the application by the filing deadline, not

because he intended to conceal his guilty plea. Id. at 383-84, 439 A.2d at 1110-11.

       By contrast, here, the hearing judge expressly found that Slate “conceal[ed] material

information [] to gain admission to the” Bar of Maryland. Unlike the applicant in G.L.S.,

Slate did not leave any part of his bar application blank with regard to the ABC Case, which

may have prompted further investigation by the Character Committee and/or the SBLE.

Instead, with regard to the ABC Case, Slate completely filled in every blank, and then

responded “No” to the catchall question, thus indicating that he had provided all required

information—when, in fact, he had not. Additionally, unlike the applicant in G.L.S., Slate

did not disclose the required information at the character interview. The hearing judge’s

findings indicate that, in his bar application and discussions with Compofelice, Brennan,

and Thomas, Slate refrained from disclosing the Opinions and the findings therein in an

attempt to fly under the radar and keep the Character Committee and the SBLE in the dark

regarding the findings of his dishonesty and misconduct in the ABC Case.

       Slate also mistakenly relies on Attorney Grievance Comm’n v. Dee, 306 Md. 799,

511 A.2d 516 (1986), for the proposition that he effectively disclosed the Opinions. In

Dee, id. at 808, 511 A.2d at 520, this Court concluded that an applicant “effectively

disclosed any drug involvement in her past” in her bar application and her character

interview. Over a two-year period, the applicant bought illegal drugs for her own use and

for resale. See id. at 801, 511 A.2d at 516. In her bar application, the applicant responded

“No” to the catchall question. Id. at 801, 511 A.2d at 516. In response to a question


                                           - 29 -
regarding whether she had ever been addicted to drugs, the applicant stated “Yes”; the

applicant also submitted to the Character Committee a letter that described her drug use.

Id. at 807-08, 511 A.2d at 519-20. Additionally, during the character interview, the

applicant disclosed that she had received probation before judgment for possession of

heroin, and submitted a report from a psychiatrist who had treated her while she was

addicted to drugs. See id. at 802, 511 A.2d at 517.

          This Court concluded that, by responding “No” to the catchall question, the

applicant did not violate MLRPC 8.1’s predecessor, which stated: “A lawyer is subject to

discipline if he has made a materially false statement in, or if he has deliberately failed to

disclose a material fact requested in connection with his application for admission to the

bar.” Id. at 808, 805, 511 A.2d at 520, 519. This Court explained: “Through her

discussions . . . in her character interview and her revelations made pursuant to [the

q]uestion [] of the bar application[ that pertained to drug use], we believe [that the

applicant] has effectively disclosed any drug involvement in her past.” Id. at 808, 511 A.2d

at 520.

          Dee is materially distinguishable from this case because the lawyer in Dee disclosed

her drug use not only in her bar application, but also in her character interview. By contrast,

in neither his bar application, nor the character interview, nor the meeting with Brennan

and Thomas, did Slate disclose the Opinions or the findings therein. Unlike the lawyer in

Dee, Slate violated MLRPC 8.1(a) by responding “No” to the catchall question and

providing no additional information.

          We reject Slate’s contention that he did not violate MLRPC 8.1(a) because the


                                             - 30 -
hearing judge stated that Slate “believed” that he constructively disclosed the Opinions by

telling Compofelice, Brennan, and Thomas about Kamau’s websites about Slate, and that

he “to this day does not believe he was required to disclose, discuss, or supplement” the

Opinions or the findings therein. Slate argues that these are findings by the hearing judge

that demonstrate that he did not knowingly fail to disclose material information in his bar

application.

       Slate takes the hearing judge’s statements out of context. With regard to both of the

statements on which Slate relies, the hearing judge did not determine that Slate had a good-

faith, albeit mistaken, belief that he did not need to disclose the Opinions or the findings

therein, or that he had constructively done so. In the first instance, the hearing judge merely

summarized Slate’s contention regarding his alleged constructive disclosure of the

Opinions. In the second instance, the hearing judge found that Slate’s misconduct was

aggravated by a refusal to acknowledge his misconduct’s wrongful nature, as demonstrated

by his arguments that he had done nothing wrong.

       Significantly, the hearing judge’s statement that Slate “believed” that he

constructively disclosed the Opinions appears under a heading labeled “Respondent.”

Under that heading, the hearing judge merely summarized Slate’s testimony, without

finding any part of it credible or not credible. The hearing judge’s statement about

constructive disclosure appears at the end of the following paragraph:

              [Slate] then engaged in a lengthy monologue which divulged into
       his pre-law endeavors, including his contentious relationship with [] Kamau.
       [] Kamau maintains multiple websites for the purpose of publishing
       information about [Slate]. The websites make pellucid the sheer animosity
       between [] Kamau and [Slate]. Nevertheless, the content on [] Kamau’s


                                            - 31 -
       websites include[s] the [] Opinions and the findings therein. Based on the
       continuous publication by [] Kamau, [Slate] testified that he knew the []
       Opinions and the findings therein could never be concealed. [Slate] further
       testified that he informed [] Compofelice, [] Brennan, and [] Thomas about
       [] Kamau’s websites, and was under the impression that the websites would
       be investigated. Thus, [Slate] believed the [] Opinions were disclosed, at
       least constructively, to the SBLE and the Character Committee.

(Emphasis added). In context, it is clear that the hearing judge did not find that Slate

believed that he constructively disclosed the Opinions. Instead, the hearing judge was

simply summarizing one part of Slate’s testimony, without assessing its credibility.

       The hearing judge’s statement regarding Slate’s belief that he did not need to

disclose the Opinions appears under a heading labeled “Mitigation and Aggravating

Factors[.]” Under that heading, the hearing judge discussed both mitigating factors and

aggravating factors. The hearing judge’s statement regarding Slate’s belief that he did not

need to disclose the Opinions appears toward the end of the first of the following two

paragraphs:

       [The hearing judge] does not find by a preponderance of the evidence that
       [Slate] established any mitigating factors. Notwithstanding the disclosure
       requirement of “judgments” on Question 11, Question 18 unequivocally
       required [Slate] to disclose the [] Opinions and the findings therein. A review
       of the [] Opinions reveal[s] the following: bad faith litigation, perjurious
       testimony, fabrication of evidence, and lack of respect for the federal judicial
       process. [Slate] failed to disclose, discuss, or supplement the [] Opinions and
       the findings therein throughout the pendency of the bar application process.
       In fact, [Slate] to this day does not believe he was required to disclose,
       discuss, or supplement the [] Opinions and the findings therein to his bar
       application. This clearly shows [Slate]’s impenitence and lack of respect
       for the SBLE, the Character Committee, and [the hearing judge].
              The Court of Appeals also delineated certain aggravating factors to
       consider in determining sanctions. By clear and convincing evidence, [the
       hearing judge] finds that [Slate] acted with a dishonest or selfish motive by
       concealing material information in order to gain admission to the Maryland
       Bar. [Slate] also refuses to acknowledge the wrongful nature of his


                                            - 32 -
          misconduct, which only exacerbates the serious nature of his MLRPC
          violations.

(Emphasis added) (citations omitted). As this context makes clear, the hearing judge did

not find that Slate had a good-faith belief that he did not need to disclose the Opinions or

the findings therein. Instead, the hearing judge simply referred to Slate’s contention that

he did not need to disclose the Opinions, and determined that Slate’s contention

demonstrated a lack of remorse and a refusal to acknowledge his misconduct’s wrongful

nature.

          Having determined that the hearing judge correctly concluded that Slate violated

MLRPC 8.1(a) by responding “No” to Question 18, the catchall question, we turn to Bar

Counsel’s contention that, by making a misrepresentation to Bar Counsel, Slate violated

MLRPC 8.1(a), not MLRPC 8.1(b). MLRPC 8.1(a) applies where a lawyer “knowingly

make[s] a false statement of material fact[.]” Meanwhile, MLRPC 8.1(b) applies where a

lawyer “fail[s] to disclose a fact necessary to correct a misapprehension known by the

[lawyer] to have arisen in the matter, or knowingly fail[s] to respond to a lawful demand

for information from” Bar Counsel.

          We agree with Bar Counsel that, contrary to the hearing judge’s conclusion, Slate’s

misrepresentation to Bar Counsel that he had fully disclosed all that was required by the

bar application constituted a violation of MLRPC 8.1(a), not MLRPC 8.1(b). In his letter

to Bar Counsel, Slate stated: “I complied fully with [MLRPC] 8.1 because I disclosed

everything necessary and more to the Character Committee during the review process.” In

her analysis as to MLRPC 8.1(b), the hearing judge found that Slate’s statement was a



                                             - 33 -
“knowing[,] false statement of material fact[.]” A knowing, false statement of material fact

to Bar Counsel is a violation of MLRPC 8.1(a), not MLRPC 8.1(b).17 Thus, we sustain

Bar Counsel’s exception to the hearing judge’s conclusion that Slate violated MLRPC

8.1(b).

          That said, we agree with Bar Counsel that Slate violated MLRPC 8.1(b) by failing

to disclose the Opinions and the findings therein in a supplement to his bar application, or

during the character interview, and thereby failing to correct the misapprehension that he

had fully disclosed all relevant information about the ABC Case. In his bar application,

Slate did not disclose the Opinions and the findings therein, despite the circumstance that

the United States District Court for the District of Columbia found that Slate engaged in

multiple instances of dishonesty and misconduct. Despite his failure to disclose the

Opinions and the findings therein, Slate answered “No” to Question 18, the catchall

question, which called for “circumstances or unfavorable incidents[,]” “including any . . .

implication of dishonesty, misconduct, [or] misrepresentation[.]” By failing to disclose the

Opinions or the findings therein, and answering the catchall question in the negative, Slate

failed to correct, and indeed created or caused, a misapprehension with the Character

Committee and the SBLE that the ABC Case contained no information bearing on his

character and fitness for admission to the Bar. Despite disclosing the existence of the ABC

Case on his bar application, Slate never supplemented his bar application with the Opinions

and the findings therein. Nor did Slate disclose the Opinions and the findings therein


          17
        In discussing the violation of MLRPC 8.4(c) below, we explain that Slate’s
statement to Bar Counsel was, indeed, false.

                                            - 34 -
during the character interview, or during his meeting with Brennan and Thomas. In light

of the hearing judge’s finding that Slate “knowingly concealed material information from

the SBLE and the Character Committee[,]” it is clear that Slate violated MLRPC 8.1(b) by

“fail[ing] to disclose a fact necessary to correct [the] misapprehension” that he had created.

          MLRPC 8.4(c) (Dishonesty, Fraud, Deceit, or Misrepresentation)

       “It is professional misconduct for a lawyer to . . . engage in conduct involving

dishonesty, fraud, deceit[,] or misrepresentation[.]” MLRPC 8.4(c).

       The hearing judge concluded that Slate violated MLRPC 8.4(c) by concealing the

Opinions and the findings therein. Bar Counsel does not except to the hearing judge’s

conclusion, but contends that Slate committed an additional violation of MLRPC 8.4(c) by

making a misrepresentation to Bar Counsel. We agree.

       Clear and convincing evidence supports the hearing judge’s conclusion that Slate

violated MLRPC 8.4(c) by concealing the Opinions and the findings therein. Question 18,

the catchall question, required Slate to disclose the Opinions and the findings therein.

Slate, however, responded “No” to the catchall question.          Additionally, Slate never

disclosed the Opinions and the findings therein in a supplement to his bar application,

during the character interview, or during his meeting with Brennan and Thomas. Both

Slate’s response to the catchall question, as well as his silence with regard to required

information after he submitted his bar application, constituted acts that involved

dishonesty, deceit, and misrepresentation, and violated MLRPC 8.4(c).

       Upon our review of the record, we agree with Bar Counsel that Slate violated

MLRPC 8.4(c) by making a false statement to Bar Counsel. The hearing judge found that


                                            - 35 -
Slate’s statement to Bar Counsel—namely, that he fully complied with MLRPC 8.1 by

“disclos[ing] everything necessary and more to the Character Committee during the review

process”—was a “knowing[,] false statement of material fact[.]” Even a cursory reading

of Question 18 shows that the question requests information that is related to dishonesty,

misconduct, and misrepresentation. The hearing judge specifically found that Slate “used

benign terms to describe” the Opinions and the disposition of the ABC Case. The hearing

judge found that Slate concealed the Opinions “in an attempt to deceive” the Character

Committee and the SBLE. These determinations support the conclusion that, in advising

Bar Counsel that he had disclosed all that was necessary during the bar application process,

Slate was untruthful. Stated otherwise, Slate knew at the time that he responded to Bar

Counsel that he had been required to disclose the Opinions and the findings therein, but

that he had not.

       We reject Slate’s contention that he did not violate MLRPC 8.4(c) because MLRPC

8.4(c) applies only to conduct in which a lawyer engages after having been admitted to the

Bar of Maryland. Insofar as the claim that a lawyer cannot violate MLRPC 8.4(c) by

conduct that occurs before the lawyer is admitted to the Bar of Maryland, this Court has

held that a lawyer’s failure to disclose, or concealment of, material information on the

lawyer’s bar application constitutes a violation of MLRPC 8.4(c). See Attorney Grievance

Comm’n v. Van Dusen, 443 Md. 413, 430, 116 A.3d 1013, 1023 (2015) (This Court

concluded that a lawyer violated MLRPC 8.4(c) where, after being admitted to the Bar of

Maryland, the lawyer “continued to conceal his criminal conduct from [the] SBLE, the

[Attorney Grievance] Commission, and this Court.” This Court stated that the lawyer’s


                                           - 36 -
“deliberate and continued failure to disclose his misconduct in order to protect his

Maryland [law] license [was] conduct involving dishonesty and misrepresentation.”);

Attorney Grievance Comm’n v. Hunt, 435 Md. 133, 142-43, 76 A.3d 1214, 1219-20 (2013)

(This Court upheld a hearing judge’s conclusion that a lawyer violated MLRPC 8.4(c)

where the lawyer “deliberate[ly and] continual[ly] failed to disclose his criminal activities

[that he had engaged in prior to his admission to the Bar of Maryland] to the admissions

authority” either during or after the bar admissions process. The hearing judge noted that

the lawyer’s “omission of such material information was purposeful and calculating with

the intent to deceive the admissions authority in their admissions process to avoid the

possibility of being denied admission to the Bar.”).

       In any event, this contention is without merit with respect to the allegation that Slate

made a false statement to Bar Counsel. To the extent that Slate contends that he cannot be

sanctioned for conduct occurring before he was admitted to the Bar, Slate’s statement to

Bar Counsel, i.e., the alleged false statement that he provided all information, was made in

response to Bar Counsel’s inquiry to Slate regarding the complaint. Slate was obviously a

member of the Bar at the time that he made this statement.

   MLRPC 8.4(d) (Conduct That Is Prejudicial to the Administration of Justice)

       “It is professional misconduct for a lawyer to . . . engage in conduct that is

prejudicial to the administration of justice[.]” MLRPC 8.4(d). “Generally, a lawyer

violates MLRPC 8.4(d) where the lawyer’s conduct would negatively impact the

perception of the legal profession of a reasonable member of the public.” Chanthunya, 446
Md. at 602, 133 A.3d at 1049 (cleaned up).


                                            - 37 -
       The hearing judge concluded that Slate violated MLRPC 8.4(d) by knowingly

concealing material information from the Character Committee and the SBLE, falsely

declaring under oath in the Affirmation by General Bar Applicant that the facts in his bar

application remained accurate, and misrepresenting to Bar Counsel that he had disclosed

all required information. We agree. We are satisfied that clear and convincing evidence

supports the conclusion that, with his conduct in violating MLRPC 8.1(a), 8.1(b), and

8.4(c), Slate also violated MLRPC 8.4(d). In sum, Slate’s conduct was such that it would

negatively affect a reasonable person’s perception of the legal profession.

       The hearing judge’s findings undermine Slate’s contention that he did not violate

MLRPC 8.4(d) because he merely made a “mistake.” As noted above, the hearing judge

repeatedly and unequivocally found that Slate’s concealment of the Opinions and the

findings therein was knowing.

                         MLRPC 8.4(a) (Violating the MLRPC)

       “It is professional misconduct for a lawyer to[] violate . . . the” MLRPC. MLRPC

8.4(a). Clear and convincing evidence supports the hearing judge’s conclusion that Slate

violated MLRPC 8.4(a). As discussed above, Slate violated MLRPC 8.1(a), 8.1(b), 8.4(c),

and 8.4(d).

                                       (C) Sanction

       Bar Counsel recommends that we disbar Slate, who asks us to dismiss this attorney

discipline proceeding.

       In Attorney Grievance Comm’n v. Allenbaugh, 450 Md. 250, 277-78, 148 A.3d 300,

316-17 (2016), this Court stated:


                                           - 38 -
      This Court sanctions a lawyer not to punish the lawyer, but instead to protect
      the public and the public’s confidence in the legal profession. This Court
      accomplishes these goals by: (1) deterring other lawyers from engaging in
      similar misconduct; and (2) suspending or disbarring a lawyer who is unfit
      to continue to practice law.

      In determining an appropriate sanction for a lawyer’s misconduct, this Court
      considers: (1) the MLRPC that the lawyer violated; (2) the lawyer’s mental
      state; (3) the injury that the lawyer’s misconduct caused or could have
      caused; and (4) aggravating factors and/or mitigating factors.

      Aggravating factors include: (1) prior attorney discipline; (2) a dishonest or
      selfish motive; (3) a pattern of misconduct; (4) multiple violations of the
      MLRPC; (5) bad faith obstruction of the attorney discipline proceeding by
      intentionally failing to comply with rules or orders of the disciplinary agency;
      (6) submission of false evidence, false statements, or other deceptive
      practices during the attorney discipline proceeding; (7) a refusal to
      acknowledge the misconduct’s wrongful nature; (8) the victim’s
      vulnerability; (9) substantial experience in the practice of law; (10)
      indifference to making restitution or rectifying the misconduct’s
      consequences; (11) illegal conduct, including that involving the use of
      controlled substances; and (12) likelihood of repetition of the misconduct.

      Mitigating factors include: (1) the absence of prior attorney discipline; (2)
      the absence of a dishonest or selfish motive; (3) personal or emotional
      problems; (4) timely good faith efforts to make restitution or to rectify the
      misconduct’s consequences; (5) full and free disclosure to Bar Counsel or a
      cooperative attitude toward the attorney discipline proceeding; (6)
      inexperience in the practice of law; (7) character or reputation; (8) a physical
      disability; (9) a mental disability or chemical dependency, including
      alcoholism or drug abuse, where: (a) there is medical evidence that the
      lawyer is affected by a chemical dependency or mental disability; (b) the
      chemical dependency or mental disability caused the misconduct; (c) the
      lawyer’s recovery from the chemical dependency or mental disability is
      demonstrated by a meaningful and sustained period of successful
      rehabilitation; and (d) the recovery arrested the misconduct, and the
      misconduct’s recurrence is unlikely; (10) delay in the attorney discipline
      proceeding; (11) the imposition of other penalties or sanctions; (12) remorse;
      (13) remoteness of prior violations of the MLRPC; and (14) unlikelihood of
      repetition of the misconduct.

(Cleaned up).



                                           - 39 -
      In Van Dusen, 443 Md. at 416, 116 A.3d at 1015, this Court unequivocally stated:

            A lawyer must, at a minimum, be trustworthy. One who wants to be
      a lawyer in Maryland must disclose to the . . . SBLE[] and this Court
      information that bears on that trait. Failure to satisfy those requirements may
      prevent admission to the bar or, when discovered, result in disbarment.

This Court further explained that disbarment is the appropriate sanction where a lawyer

conceals material information during the bar admission process, stating:

             This Court has also found disbarment appropriate when it is learned
      that a lawyer concealed material information during the bar admission
      process. The Court has reasoned that disbarment is warranted because the
      deliberate failure to disclose material information plainly reflects on the
      truthfulness and candor of the applicant and no character qualification to
      practice law is more important than truthfulness and candor. [Attorney
      Grievance Comm’n v.] Keehan, 311 Md. [161,] 169, 533 A.2d 278 [(1987)]
      (disbarring lawyer who withheld material information relating to his prior
      employment experience); Hunt, 435 Md. at 143-44, 76 A.3d 1214 (disbarring
      attorney who failed to disclose past criminal conduct); [Attorney Grievance
      Comm’n v.] Gilbert, 307 Md. [481,] 496-497, 515 A.2d 454 [(1986)]
      (disbarring an attorney who failed to disclose involvement in a civil suit).

Van Dusen, 443 Md. at 432, 116 A.3d at 1024-25.

      Here, Slate violated MLRPC 8.1(a) by responding “No” to Question 18, the catchall

question, when he should have disclosed the Opinions and the findings therein. Slate also

violated MLRPC 8.1(a) by mispresenting to Bar Counsel that he had provided all required

information during the bar application process. Slate violated MLRPC 8.1(b) by failing to

supplement his bar application with, or tell Compofelice, Brennan, and Thomas about, the

Opinions and the findings therein. Slate violated MLRPC 8.4(c) by concealing the

Opinions and the findings therein throughout the bar application process. Slate also

violated MLRPC 8.4(c) by making a false statement to Bar Counsel. Slate violated

MLRPC 8.4(d) through his knowing concealment of required information in the bar


                                          - 40 -
application process and misrepresentation to Bar Counsel. All of these circumstances have

the potential to undermine the public’s confidence in the legal profession.

         We note five aggravating factors. First, the hearing judge found that Slate had a

dishonest or selfish motive, as he concealed material information to get admitted to the Bar

of Maryland. Second, the instant circumstances make clear that Slate has engaged in a

pattern of dishonesty. Slate engaged in dishonesty by responding “No” to the catchall

question; falsely stating under oath that the facts in his bar application remained true;

concealing required information during the character interview, as well as the meeting with

Brennan and Thomas; failing to supplement his bar application with the required

information; and then falsely stating to Bar Counsel that he had provided all required

information. Third, Slate committed multiple violations of the MLRPC. Fourth, the

hearing judge found that Slate refused to acknowledge his misconduct’s wrongful nature,

and demonstrated “impenitence[.]” Fifth, Slate’s pattern of dishonesty demonstrates that

he is likely to repeat his misconduct—i.e., engage in dishonesty.

         The hearing judge stated that she did not find any mitigating factors. Upon our

independent review of the record, we discern only two. First, Slate has not received prior

attorney discipline. Second, Slate lacked experience in the practice of law at the time of

his misconduct. He was not yet a lawyer during the bar application process; and, when he

made the misrepresentation to Bar Counsel, he had been a lawyer for approximately two

years.

         We fully agree with Bar Counsel that the appropriate sanction for Slate’s

misconduct is disbarment. Slate knowingly engaged in dishonesty in multiple instances.


                                           - 41 -
He deliberately concealed the Opinions and the findings therein by: responding “No” to

the catchall question in his bar application; falsely stating under oath that the

representations in his bar application remained accurate; withholding the required

information during the character interview and the meeting with Brennan and Thomas; and

failing to supplement his bar application. Additionally, Slate misrepresented to Bar

Counsel that he had provided all required information. There is little doubt that, had Slate’s

dishonesty come to light during the bar application process, we would have determined

that he lacked the character and fitness necessary for admission to the Bar of Maryland.18

       At oral argument, when asked about the appropriate sanction, Slate responded that

“this is an all-or-nothing scenario.”     We agree.     “[A]bsent compelling extenuating

circumstances, disbarment is ordinarily the sanction for intentional dishonest conduct[.]”

Attorney Grievance Comm’n v. Mahone, 451 Md. 25, 46, 150 A.3d 870, 883 (2016)

(cleaned up). Here, Slate does not contend that there are any compelling extenuating

circumstances. Upon our independent review, the hearing judge’s opinion is devoid of any

facts that could possibly constitute compelling extenuating circumstances.




       18
         In our assessment of the appropriate sanction, we do not consider the misconduct
that the United States District Court for the District of Columbia found to have occurred in
the ABC Case. The hearing judge did not address whether Slate violated any MLRPC in
the ABC Case, and neither do we. Slate’s violations of the MLRPC at issue arise solely
from his failure to disclose the Opinions and the findings therein, as well as his
misrepresentation to Bar Counsel about having provided all required information. In other
words, our focus is solely on Slate’s concealment of his past actions, rather than the past
actions themselves.

                                            - 42 -
For the above reasons, we disbar Slate.


                           IT IS SO ORDERED; RESPONDENT SHALL PAY
                           ALL COSTS AS TAXED BY THE CLERK OF
                           THIS COURT, INCLUDING COSTS OF ALL
                           TRANSCRIPTS, PURSUANT TO MARYLAND
                           RULE 19-709(d), FOR WHICH SUM JUDGMENT
                           IS ENTERED IN FAVOR OF THE ATTORNEY
                           GRIEVANCE        COMMISSION     AGAINST
                           GREGORY ALLEN SLATE.




                                   - 43 -